Citation Nr: 9916004	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for nicotine dependence.

Entitlement to service connection for a respiratory 
disability, including as due to mustard gas exposure and/or 
tobacco usage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946 and from June 1946 to June 1950.

This matter arose from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, denying service connection for a 
respiratory disability, including as due to mustard gas 
exposure.

This appeal also arises from a March 1998 rating decision in 
which the RO denied the veteran's claims for service 
connection for nicotine dependence and for a respiratory 
disability due to tobacco usage.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in March 1997 and the case was returned to the Board in 
March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  The claim of entitlement to service connection for 
nicotine dependence is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for a 
respiratory disability, including as due to tobacco usage in 
service, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

4.  The veteran's current respiratory disability, chronic 
obstructive pulmonary disease, is shown to be the result of a 
non-service-related supervening event, cigarette smoking, and 
not the result of mustard gas exposure.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. § 5107 
(West 1991)

2.  Service connection for a respiratory disability due to 
mustard gas exposure ia not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998)

3.  The claim of entitlement to service connection for a 
respiratory disability, including as due to tobacco usage, is 
not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in 
December 1942 for entry into service the veteran's 
respiratory system was found to be normal.  Clinical records 
show that the veteran was hospitalized for primary, atypical 
pneumonia of unknown etiology in October 1945.  Examination 
revealed musical rales throughout and percussion was normal.  
X-ray examination of the chest revealed a diffuse density in 
the left lower lung field laterally.  Some moist rales were 
heard which gradually cleared.  His cough gradually subsided 
and the veteran was discharged to duty after having been 
hospitalized for 14 days.  On examination in January 1946 for 
separation from service, no psychiatric abnormalities were 
noted, the veteran's respiratory system was found to be 
normal and an X-ray examination of the chest was reported to 
be essentially negative.
On examination in June 1946 for entry into service the 
veteran's respiratory system was again found to be normal.  
X-ray examination of the chest in August 1946 was reported to 
be essentially negative.  Clinical records show that the 
veteran's lungs were clear to auscultation and percussion in 
March 1949 and that X-ray examination of the chest in May 
1949 was reported to be negative.  On examination in June 
1950 for separation from service, it was reported that there 
were no significant abnormalities of the lungs or on X-ray 
examination of the chest.  There were noted to be no 
psychiatric abnormalities.  The service medical records do 
not indicate whether or not the veteran experienced nicotine 
dependence during active service.

On VA examination of the veteran in December 1950 his 
respiratory system was found to be normal.  A chest X-ray 
examination was normal.  On VA examination of the veteran in 
June 1955 his respiratory system was again found to be 
normal.  VA outpatient treatment records reflect that the 
veteran was treated for abdominal problems in 1967 and 1968.  
On a chest X-ray examination in April 1968, it was found that 
there was no evidence of active pulmonary disease and on a 
chest X-ray examination in May 1969 the lung fields were 
clear.

Records from Camden Emerson Physicians covering the period 
from March 1990 to January 1994 show that in when the veteran 
was seen in October 1990 he complained of coughing.  It was 
reported that he currently smoked 1/2 pack per day.  When the 
veteran was seen in March 1991 an assessment of emphysema, 
very likely, with the veteran's significant smoking history 
was made.  It was noted that the veteran quit smoking about 
six months previously.

In November 1991 it was reported that he had a history of 
smoking for many years, one pack per day, had tried to quit 
in October 1990 and had restarted a few months ago.  An 
assessment of bronchitis with chronic obstructive pulmonary 
disease background was made in December 1991.  During this 
period the veteran continued to receive treatment for 
bronchitis, chronic obstructive pulmonary disease and 
emphysema.

VA outpatient treatment records reflect that the veteran was 
seen for problems with breathing in December 1993.  At that 
time it was noted that he smoked one pack per day for many 
years and had quit in November.  He reported possible 
exposure to mustard gas.  The impression was severe bullous 
chronic obstructive pulmonary disease.  Pulmonary function 
testing in January 1994 was interpreted as showing severe 
obstructive airway disease.

The veteran initiated his claim for service connection for a 
respiratory disability, including as due to mustard gas 
exposure, in January 1994.

At the time of the veteran's June 1994 admission to Northern 
Itasca Hospital for increasing shortness of breath, a forty 
plus pack/year smoking history was noted.  The veteran was 
discharged after several days with diagnoses which included 
adult respiratory distress syndrome; moderately severe 
chronic obstructive pulmonary disease secondary to tobacco 
abuse; and acute bronchitis.

At the time of a September 1994 VA examination, the veteran 
related that he had spent a couple of months in an area where 
they were testing mustard gas equipment and was exposed to 
mustard gas.  He related that, while in service, he was 
hospitalized several times for pneumonia, and that as long as 
ten years ago he was becoming short of breath and had to quit 
working.  The diagnoses following examination were severe 
chronic obstructive pulmonary disease; and mustard gas, 
history of exposure.

At an August 1995 hearing on appeal the veteran gave detailed 
testimony in support of his claim.  The veteran, in a written 
statement and in testimony, indicated that he participated in 
chamber exercises in service during 1943 in which he was 
exposed to mustard and tear gases; the first chamber exercise 
occurred during boot camp in San Diego, California, in 
January 1943.  During this exercise, he entered a special 
building and underwent full body exposure to mustard gas 
while wearing only a gas mask and fatigues.  He also related 
that he underwent a separate exercise at Elliot Marine Base 
sometime during the period from April through June 1943 and 
that in the second exercise, he also underwent full body 
exposure to mustard gas in circumstances similar to those of 
the first exercise.

The veteran testified that he was treated for pneumonia in 
service and that he had bronchitis on multiple occasions in 
service and over the years since his separation from service.  
He indicated that inservice pneumonia and inservice exposure 
to smoke resulting from explosions may have played an 
etiological role in his current respiratory disabilities.  He 
further testified that while he began smoking in service and 
smoked very little from 1950 to 1968 because of his ulcer 
condition.  He indicated that his habit of smoking resumed in 
1968, after surgery for his ulcer.

In November 1996 the veteran initiated a claim for service 
connection for nicotine dependence and for a respiratory 
disability due to tobacco usage, noting that the addiction 
was the result of the free cigarettes which were received in 
service.

VA outpatient treatment records covering the period from 
April 1995 to April 1997 show that the veteran was seen for 
evaluation and treatment of his chronic obstructive pulmonary 
disease.  Additional records from Camden Emerson Physicians 
covering the period from February 1988 to May1996 show that 
in February 1988 the veteran complained of an upper 
respiratory infection over the past week.  It was noted that 
he was a smoker.  Several months later he was treated for 
bronchitis.

In a May 1997 response to a request for information regarding 
the veteran's exposure to mustard gas, the National Personnel 
Records Center indicated that the veteran's records did not 
contain orders to or from the Naval Research Laboratory.

The VA conducted an examination of the veteran in August 
1997.  Pulmonary function testing was interpreted to show 
significant airflow obstruction and markedly reduced 
diffusing capacity.  The impression on chest X-ray 
examination was chronic obstructive pulmonary disease with 
large bullae and interstitial fibrosis, all stable from 
September 1994; and no evidence of superimposed acute 
infiltrates.  The examining physician reported that, after 
reviewing the veteran's chart and examining the veteran, it 
was the examiner's opinion that the veteran had severe and 
debilitating obstructive lung disease and that the cause of 
the disease was that it was secondary to cigarette smoking.  
The examiner stated that he believed that the veteran's 
exposure to mustard gas or his prior pneumoniae were unlikely 
to be the cause of the veteran's lung disease.

The veteran, in a statement completed in September 1997, 
reported that he began smoking in January 1943 in service and 
never stopped.  He indicated that he smoked one to two packs 
while on active duty and became addicted.

In response to a request as to whether the veteran's name was 
on a list of participants in mustard gas testing/ training, 
the VA Central Office indicated in February 1998 that the 
veteran's name did not appear on the list of participants.

Additional VA outpatient treatment records covering the 
period from August 1997 to September 1998 reflect that the 
veteran continued to receive treatment for chronic 
obstructive pulmonary disease.  A 50 pack/year history was 
noted in August 1997

Analysis

I.  Nicotine dependence

Before the Board may address the merits of the veteran's 
claim for service connection for nicotine dependence, it 
must, however, first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded. 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]." Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). If the claim is not 
well grounded there is no duty to assist. Struck v. Brown, 9 
Vet. App. 145 (1996).
Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, the veteran maintains that service 
connection should be granted for nicotine dependence.  While 
the veteran is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet.App. 286 (1992).

The current record reflects that the veteran has been treated 
for chronic obstructive pulmonary disease and that it has 
been reported to be due to cigarettes.  While the veteran has 
contended that he became addicted to cigarettes while in 
service, and nicotine dependence is recognized as a 
psychiatric disability in Diagnostic Criteria from DSM-IV 
(1994), no competent medical authority has indicated that the 
veteran has nicotine dependence which either began in or is 
related to service.  As noted above, one of the requirements 
for making a claim well-grounded is that a current disability 
be shown and competent evidence of a nexus between the 
inservice injury or disease and the current disability.

The veteran has submitted no competent medical evidence 
demonstrating that he currently has nicotine dependence which 
is the result of service.  While the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107.  Since this claim is not well grounded, it must, 
accordingly, be denied.  Grottveit v. Brown, supra; Edenfield 
v. Brown, 8 Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. 
App. 136 (1994).  As no competent evidence has been submitted 
demonstrating that the veteran currently has nicotine 
dependence as the result of service, this claim for service 
connection is not well grounded, and must be denied.

II.  Respiratory disability

The veteran is also seeking service connection for a 
respiratory disability, specifically contending that the 
possible causes of his current disability include mustard gas 
exposure, tobacco usage and inservice pneumonia.  Because of 
a recent decision by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court), the 
question of the veteran's entitlement to service connection 
for a respiratory disability due to mustard gas exposure must 
be addressed separately.

38 C.F.R. § 3.316 states that (a) except as provided in (b) 
of this section, exposure to mustard gas or Lewisite during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; (3) Full-body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia. (b)Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct (See 38 U.S.C.A. § 3.301(c) (1998)) or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.

In Pearlman v. West, 11 Vet. App. 443 (1998), it was stated 
that, for purposing of submitting a well-grounded claim 
relating to exposure to toxic gases under 38 C.F.R. § 3.316, 
the Board must assume that lay testimony of exposure is true.  
It was also noted in that decision that the requirement that 
the claimant show documented of inservice incurrence, as is 
generally required, is inconsistent with the regulation; this 
decision has been construed to hold that providing medical 
evidence of a diagnosis of a condition specified in the 
regulation relieves the claimant of the burden of providing 
medical evidence of a nexus between the current disability 
and in-service exposure to the vesicant agent.

The veteran's claim for service connection for a respiratory 
disability as due to mustard gas exposure is well-grounded as 
he does claim exposure to mustard gas in service and he has 
been diagnosed with chronic obstructive pulmonary disease, 
one of the conditions listed in 38 C.F.R. § 3.316.  However, 
the medical evidence shows that when the veteran was seen by 
Camden Emerson Physicians in March 1991 an assessment of 
emphysema, very likely, with the veteran's significant 
smoking history was made, that a diagnosis of moderately 
severe chronic obstructive pulmonary disease secondary to 
tobacco abuse was made in 1994 at Northern Itasca Hospital 
and that the VA examiner in 1997 was of the opinion that the 
veteran's obstructive lung disease was secondary to cigarette 
smoking and that exposure to mustard gas was unlikely to be 
the cause of the veteran's lung disease.

As noted above, 38 C.F.R. § 3.316(b) specifically states that 
service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the 
cause of the claimed condition.  The current record 
demonstrates that the cause of the veteran's current 
respiratory disability is tobacco usage and not his exposure 
to mustard gas.  Accordingly, service connection for a 
respiratory disability as due to mustard gas exposure must be 
denied.  

Turning to the question of service connection for a 
respiratory disability, including as due to tobacco usage, 
the Board again notes several principles set out above.  A 
person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded and three discrete types of evidence must be present 
in order for a veteran's claim for benefits to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis; (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  In addition, causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.

The Board also notes that VA General Counsel concluded that 
direct service connection for disability may be established 
if the evidence establishes that disease or injury resulted 
from tobacco use in line of duty during service.  VAOPGCPREC 
2-93.  Subsequent to this General Counsel opinion, in 
recently enacted legislation, service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service was prohibited. Public Law No. 105-
206, § 9014, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C. § 1103).  This statute, however, applies only to 
claims filed after June 9, 1998.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies. Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because 
the veteran's claim was received in 1996, the Board must 
consider the law as it existed prior to June 9, 1998.

The veteran has indicated that his use of tobacco began 
during service and that his current respiratory disability is 
etiologically related to his use of tobacco or related to 
smoke exposure or the pneumonia for which he was treated in 
service.  In this case the veteran does not contend nor does 
the evidence suggest that the claimed disability was directly 
incurred while in service.  Rather, he maintains that the 
claimed disability is etiologically related to events which 
occurred in service.  He has testified that inservice 
pneumonia and inservice exposure to smoke resulting from 
explosions may have played an etiological role in his current 
respiratory disabilities.

While the veteran has maintained that his respiratory 
disability is etiologically related to events in service, 
and, again, he is certainly competent to describe his 
immediate symptomatology, there is no competent medical 
evidence or opinion of any causal relationship between the 
claimed disorder and the causes to which they have been 
attributed by the veteran, inservice pneumonia and inservice 
exposure to smoke resulting from explosions.  Although the 
veteran testified to the etiology, he has not submitted any 
competent evidence, such as a physician's opinion, confirming 
this.  The veteran's personal opinion as to the etiological 
relationship between the claimed disorder and service is not 
competent medical evidence required of a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

The record does confirm that his current respiratory 
disability is likely the result of cigarette smoking.  While 
the veteran has testified that he began smoking in service, 
no competent medical evidence has been submitted that it was 
the veteran's cigarette smoking in service which caused his 
current respiratory disability.  Moreover, the veteran did 
testify that while he began smoking in service, he smoked 
very little from 1950 to 1968 because of his ulcer condition 
and he indicated that his habit of smoking resumed in 1968, 
after surgery for his ulcer.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a respiratory due to tobacco usage.  38 
U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claims.  Grivois v. Brown, supra.

Since the service medical records do not show the veteran had 
the claimed disorder during service, and as the veteran has 
submitted no medical opinion or other competent evidence to 
support his claim that he has the claimed disorder that is in 
any way related to his period of service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, this benefit sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, supra.  As the 
preponderance of the evidence is against the veteran's claim 
on each issue, the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for nicotine dependence and 
for a respiratory disability, including as due to mustard gas 
exposure and/or tobacco usage, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

